Citation Nr: 1342075	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-35 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to September 1995.  He died in October 2006 at the age of 44.  The appellant is his surviving spouse.

This matter is on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the claim in September 2011, and it now returns to the Board for further appellate review.  The Board in the Introduction to that remand had referred to the RO the implied claim for benefits for the Veteran's morphine overdose leading to death, under the provisions of 38 U.S.C.A. § 1151.  Such an issue is rendered moot by the Board's grant herein of entitlement to service connection for the cause of the Veteran's death.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

The probative evidence of record shows that the cause of the Veteran's death was related to his service-connected disabilities.


CONCLUSION OF LAW

Disabilities incurred in or aggravated by service caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

As the Board's decision herein constitutes a complete grant of the benefit sought, there is no reasonable possibility that additional notice or development assistance with further the claim.  Hence, no additional notice or development assistance is necessary. 

II.  Entitlement to Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, there must be a service-connected disability that was the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death, that is, when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c). 

In general, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty and not the result of the Veteran's own willful misconduct or drug use.  38 C.F.R. § 3.301(a) (2013).  The term "willful misconduct" is defined as act involving conscious wrongdoing or known prohibited action, and specifically involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (2013). 

If the death in question is by suicide, in order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  38 C.F.R. § 3.302(a).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30.

The appellant contends that the Veteran's service-connected disabilities caused or substantially contributed to his death, and that his death should accordingly be service connected.  

The Veteran died in October 2006 at the age of 44.  At the time of his death, the Veteran was service connected for low back strain (20 percent), disabilities to each knee (20 percent each), bilateral carpal tunnel syndrome (10 percent each), radiculopathy in the lower extremities (10 percent each), and a right ankle disability (10 percent).  While his total disability rating was 70 percent, he was also in receipt of a total disability rating based on individual unemployability (TDIU) since March 10, 2004.

According to his death certificate, the immediate cause (final disease or condition resulting in death) of his death was acute morphine intoxication.  The medical examiner listed the probable manner of death as suicide.  The examiner noted that the death resulted from intentional ingestion of prescription medication at the Veteran's home.  There were no other listed contributory or underlying causes of death.  Efforts were made by VA to obtain the Veteran's autopsy report were ultimately unsuccessful, as the appellant did not authorize VA to request a copy of that report. 

The Veteran served in the Navy from November 1979 to September 1995. According to his record of service, his primary specialty was in structural repair and welding.  Service treatment records are notable for some stress-related symptomatology in December 1981 regarding some personal matters, accompanied by a diagnosis of  "adjustment reaction."  However, there was no evidence to indicate a chronic psychiatric disorder. 

The Veteran underwent a VA general medical examination in May 2004, where a number of disorders were discussed.  However, there was no finding of psychiatric disability, and the Veteran reported no suicidal ideation.  

An August 2005 private treatment note indicated that the Veteran had been taking high doses of analgesics to relieve pain, including opiates since February 2004.  By 2006, this morphine use had progressed to the point where a VA physician observed in August 2006 that the Veteran was "iatrogenically dependent" on the drug.  Of note, "iatrogenic" applies to a condition "resulting from the activity of physicians."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 923 (31st. ed. 2007).  Another VA physician noted in July 2006 that as a result of the Veteran's opiate tolerance, he doubted that the morphine was having any effect at all. 

The weight of the evidence is to the effect that the Veteran's overdose of prescribed morphine was not the result of willful self-destruction, but rather was the result of dependence on morphine, a narcotic medication, with escalating dosages required to achieve the measure of relief from pain associated with his service-connected disabilities, for which the morphine was prescribed.  Such were the conclusions, in effect, of the above-noted treating VA physicians in the summer preceding the Veteran's death in October 2006.  The escalating dosages were due to the Veteran's body's increased tolerance to the morphine.  The VA treating physicians implicitly noted that such drug tolerance is a predictable outcome of use of morphine, and hence is an inherent risk in its prescribing.  The August 2006 treating physician specifically assessed "[i]atrogenic dependence on narcotics."  As noted above, "iatrogenic" means resulting from medical treatment.  The June 2006 VA treating physician noted the extent of the Veteran's morphine tolerance.

The August 2006 treating physician's morphine dependence assessment stands in contradistinction to a post-mortem VA examiner's unwillingness to recognize psychiatrically-defined drug dependence.  In an October 2011 Disability Benefits Questionnaire (DBQ) report based on review of the record, the VA examiner found that it is "less likely than not that the Veteran developed either morphine dependence (opioid) dependence due to lack of full DSM-IV criteria described in C-file/records."  The DBQ examiner specifically noted treatment records reflecting "escalating dosage of the Veteran's morphine dosage requirements over several appointments indicating tolerance (one criteria for dependence)," but the examiner did not find evidence in the record of other criteria for a DSM-IV diagnosis of drug dependence as a mental disorder.  The examiner noted that diagnostic criteria that were absent included "withdrawals, persistent desire or failed attempts to control use, great deal of time spent in activities to obtain substance [....]"  The examiner was also asked to opine whether it was at least as likely as not that there were other circumstances (such as use of morphine for controlling pain resulting from his service-connected disabilities) that led the Veteran to commit suicide in October 2006.  The examiner indicated that she could not resolve that question due to the lack of information regarding the Veteran's circumstances surrounding his suicide.  It was noted that any discussion regarding the Veteran's mental status would be merely speculative.  

The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In addition, ultimately, whether the Veteran's noted increasing morphine tolerance was part of a more technically psychiatrically diagnosed drug dependence is moot for the present adjudication, since the relevant question here is the drug tolerance itself leading to increasing dosing to control pain.  It was this overdosing that ultimately led to the Veteran's death, not whether or not the Veteran had a DSM-IV classifiable mental disorder to which to attach that dependence.

Despite the finding of suicide with intentional ingestion of prescription medication by the medical examiner on the Veteran's death certificate, the Board does not find sufficient evidence to support a determination of willful misconduct in this case, with the weight of the evidence not supportive of deliberateness or intentionality on the part of the Veteran in the drug overdose or ingestion of prescription medication that led to his death.  38 C.F.R. §§ 3.1(n), 3.301(a).  Rather, the weight of the evidence favors the conclusion that the Veteran took the morphine overdose as part of a course of conduct guided and facilitated by his medical care, with escalating prescribed dosages for pain relief in the face of increasing opioid tolerance.    

The Board affords deference to the VA treating physician's greater capacity to assess the Veteran and the impact of his prescribed medication, and thus affords that August 2006 VA treating physician's finding of medication dependence greater weight than the October 2011 post-mortem VA examiner's finding of insufficient evidence to support a diagnosis of clinical dependence and inability to discuss the Veteran's circumstances and mental status surrounding his death.  As noted above, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The conclusion that the Veteran suffered from drug dependence is not even required to arrive at the Board's conclusion in this case.  Morphine tolerance with increased prescribing for pain control of service-connected disabilities is not reasonably in dispute.  Thus, the Board concludes that based on the evidence of record the Veteran's cause of death, morphine overdose, is causally related to his service-connected musculoskeletal and neurological disabilities and their treatment with prescribed morphine.  The Veteran was not found to suffer from depression or other mental condition apart from dependence on the prescribed medication.  Hence, by the weight of the evidence, the Veteran's service-connected disabilities and their treatment resulted in the overdose, leading to his death.  The Veteran's untimely death cannot reasonably viewed otherwise.  Based on the foregoing discussion, entitlement to service connection for the cause of the Veteran's death is thus warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


